UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number: 000-53744 Single Touch Systems Inc. (Exact name of small business issuer as specified in its charter) Delaware 13-4122844 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 100 Town Square Place, Suite 204 Jersey City, NJ 07310 (Address of principal executive offices) (201) 275-0555 (Registrants telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company; as defined within Rule 12b-2 of the Exchange Act. o Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No The number of shares outstanding of each of the issuer's classes of common equity as of June 30, 2013:135,755,980 shares of common stock. Table of Contents Contents Page Number PART I FINANCIAL INFORMATION 1 Item 1 Interim Financial Statements June 30, 2013 1 Condensed Consolidated Balance Sheets 1-2 Condensed Consolidated Statement of Operations 3 Condensed Consolidated Statement of Cash Flows 4-6 Notes to the Interim Financial Statements 7-17 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3 Quantitative and Qualitative Disclosures About Market Risk 25 Item 4 Controls and Procedures 25 PART II OTHER INFORMATION 26 Item 1 Legal Proceedings 26 Item1A Risk Factors 26 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3 Defaults Upon Senior Securities 26 Item 4 Mine Safety Disclosures 26 Item 5 Other Information 26 Item 6 Exhibits 27 SIGNATURES 27 Table of Contents PART I - FINANCIAL INFORMATION Item 1 - Interim Financial Statements June 30, 2013 SINGLE TOUCH SYSTEMS, INC UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS June 30, September 30, Assets Current assets Cash and cash equivalents $ $ Accounts receivable - trade Employee advances - Prepaid expenses Total current assets Property and equipment, net Other assets Capitalized software development costs, net Intangible assets: Patents Patent applications cost Software license Deposit - related party - Other assets including security deposits Total other assets Total assets $ $ See accompanying notes. 1 Table of Contents SINGLE TOUCH SYSTEMS INC UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS June 30, September 30, Liabilities and Stockholders' Equity Current liabilities Accounts payable $ $ Accrued expenses Accrued compensation - related party Current obligation under capital lease - Current obligation on patent acquisitions - Convertible debentures - unrelatedparties - Total current liabilities Long-term liabilities Deferred revenue - Obligation under capital lease - Convertible debenture - related party Convertible debentures - unrelated parties Total long-term liabilities Total liabilities Stockholders' Equity Preferred stock,$.0001 par value, 5,000,000 shares authorized; none outstanding - - Common stock, $.001 par value; 200,000,000 shares authorized, 135,755,980 shares issued and outstanding as of June 30, 2013 and 132,472,392 shares issued and outstanding as of September 30, 2012 Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes. 2 Table of Contents SINGLE TOUCH SYSTEMS INC UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended For the Nine Months Ended June 30, June 30, Revenue Wireless applications $ Operating Expenses Royalties and application costs Research and development Compensation expense (including stock based compensation)* Depreciation and amortization General and administrative (including stock based compensation) * Loss from operations ) Other Income (Expenses) Interest income 20 - 61 - Interest expense ) Net (loss) before income taxes ) Provision for income taxes - - ) ) Net income (loss) $ ) $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) $ ) $ ) Weighted average shares outstanding * Details of stock based compensation included within: Compensation Expense $ General and administrative $ $
